DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly, in claim 1, lines 8-10, recite the limitation “a fastener receiving aperture may be disposed within at least a portion of an interior of the cylindrical surface to receive a center portion of the at least one fastener therein”, where the phrase “may be” renders the claims indefinite since the phrase “may be” presents an uncertainty as to whether “a fastener receiving aperture” is required of the claimed tube clamp socket. Therefore, the scope of the claim cannot be determined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Rolfe (U.S. Patent No. 5,943,922).
Rolfe (‘922) discloses a tube clamp socket (10, Figs. 1-3), comprising: 
a socket body (12), comprising: 
a cylindrical surface (inner surface 20 of body 12),
a first slot (44) disposed on at least a portion (as depicted in at least Fig. 2) of the cylindrical surface (of 20) to receive a first portion (at 52) of at least one fastener therein (46; as depicted in at least Figs. 2 and 3), 
a second slot (other 44) disposed on at least a portion (as depicted in at least Fig. 2) of the cylindrical surface (of 20) to receive a second portion (other 52, as depicted in at least Figs. 2 and 3) of the at least one fastener therein (46, as depicted in at least Figs. 2 and 3), and 
a fastener receiving aperture (e.g., cutout portion 17) may be disposed within at least a portion (portion between 30 and 44,44) of an interior (interior cavity defined by inner surface 20 including cutout 17) of the cylindrical surface (of 20) to receive a center portion (portion defined between points 52-52 of eye 54) of the at least one fastener (46) therein (as depicted in at least Fig. 2); and 
	an attachment body (14) removably connected (depicted in Figs. 1 and 3) to the cylindrical surface (of 20) to contact the first portion (52) and the second portion (other 52) of the at least one fastener (46) to prevent the first portion and the second portion of the at least one fastener (46) from moving away from the first slot (44) and the second slot (other 44) (as depicted in Fig. 3, and described in at least col. 2, lines 51-61 which describes, 
“A retainer sleeve is formed with a slotted foot or base plate and an adjacent cut-out area having opposed recesses or notches. In this manner, the eye formation of a threaded fastener may be inserted into the sleeve cut-out with opposite portions of the eye nested within the two sleeve notches and the fastener shank disposed within the slot in the base plate. Stabilization of the fastener eye is assured by sliding a bifurcated drive insert into the end of the sleeve, with the opposed legs or fingers of the insert capturing a substantial portion of two opposite surfaces of the fastener eye.”); and
(concerning claim 2) the first slot (44) and the second slot (44) are recessed with respect to an end (e.g., recess with respect to an end at 42, as depicted in Fig. 1) of the cylindrical surface (of 20).

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A similar socket device is represented by Kozak (U.S. Patent No. 6,715,384) which includes an outer sleeve (42, 64).  However, these outer sleeves are disclosed as being force fitted on to a socket body (14, 74) thereby having the outer sleeve not being removably connected to the socket body for the purpose of preventing deformation of arm members 30 during use (see at least col. 5, lines 61-67) and to allow a fastener with a much larger fastener head to be engage and rotated by the combined socket portion and sleeve (see at least col. 5, lines 39-50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677